DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 6, 14-17, 19-20, 24-25, 27, 29-31, and 39-40 are canceled
Claims 1-5, 7-13, 18, 21-23, 26, 28, 32-38, 41-43 are currently pending.
Claims 1-5, 7-13, 18, 21-23, 26, 28, 32-38, 41-43 are being examined
Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 26 is objected to because of the following informalities: Minor typo/grammar correction. The claim states “at last 88 mg/kg/week” should be “at least”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9, 13, 18, 21-23, 26, 28, 32-35, 37-38, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Narain et al (WO 2017/087576) in view of Shimizu et al (Advance in Radiation Oncology, January 23, 2019) as evidenced by Pharma Nord (Nov 12, 2018).
The instant claims are directed to a method of treating a glioma in a subject comprising administration of a composition comprising Coenzyme Q10 to a subject by continuous intravenous infusion and administering radiation therapy to the subject. Wherein the composition comprising Coenzyme Q10 is administered to the subject at least 24 hours before the radiation therapy is initiated.
Narain teaches a method of treating a glioma in a subject (a human subject; pg. 5, line 13), wherein the subject has failed treatment for the glioma with temozolomide (TMZ), the method comprising administering to the subject a composition comprising a Coenzyme Q10 (CoQ10) compound (pg. 2, lines 7-10). Narain teaches astrocytoma and glioblastoma to be examples of glioma that the invention aims to treat (addressing claim 7; pg. 16, lines 26-32; pg. 17, lines 1-8). 
Narain teaches that the CoQ10 compound can be administered via continuous intravenous infusion (pg. 4, lines 25-29; addresses claim 1a) and that treatment with CoQ10 can optionally further include a treatment regimen which includes any one of or a combination of surgery, radiation, chemotherapy, e.g., hormone therapy, antibody therapy, therapy with growth factors, cytokines, and anti-angiogenic therapy (pg. 49, lines 26-29). Narain teaches that the additional therapies can be administered before, during, or after CoQ10 administration (pg. 52, lines 25-30). Narain continues to specifically teach that a subject may have undergone other treatments prior to treatment with CoQ10 including surgery for tumor resection (pg. 52, lines 4-6; addresses claim 9) and that some of the anticancer agents for further treatment can be selected from the group consisting of temozolomide (TMZ) and bevacizumab (pg. 53, lines 3-10; addressing claims 35, 37 and 38). Furthermore, Narain teaches the use of vitamin K as a prophylactic to ensure the levels of vitamin-K dependent coagulation factors, Protein C, and Protein S are appropriate before treatment via intravenous infusion (pg. 68, L 20-21; addressing claim 41). 
Narain teaches that administration of CoQ10 by continuous infusion can occur for at least 48 hours, at least 72 hours, at least 96 hours, at least 120 hours, or at least 144 hours, (pg. 5 lines 1-3). It is also teaches that doses of the CoQ10 composition can be administered one time per week, two times per week, or three times per week (pg. 3, lines 16-19; addressing claim 3 and 4). Narain teaches various dosage regimens for CoQ10 treatment which include but are not limited to a dose of at least 50, 66, 88, or 110 mg/kg/week (pg. 10, lines 18-23; addressing claim 26) and 50,66, 88, or 110 mg/kg/dose (pg. 4, lines 18-22; addressing claim 28).
Narain teaches that the method of treating glioma can comprise treating a Stage I-IV tumor (pg. 3, lines 6-8; addressing claim 18 and 21) and low- or high-grade gliomas (pg. 3, lines 9-10; addressing claim 22-23). Narain also teaches that evaluation of the clinical benefit of treatment can be done using the RECIST 1.1 criteria (pg. 2, lines 26-31;pg 3 lines 1-5).  
While Narain does teach that the treatment regimen can further include radiation in combination with CoQ10, Narain does not explicitly teach a treatment regimen whereby the administration of CoQ10 must be before radiation treatment as stated in claims 1 and 2. Narain also does not teach that the radiation therapy should be initiated at least one week after CoQ10 treatment as stated in claim 5, nor dosage and administration rates for radiation treatment as stated in claims 32-33.
Shimizu teaches a method of reducing morbidities caused by radiation therapy by using supplementation with reduced coenzyme Q10 (rCoQ10). Shimizu teaches that ionizing radiation generates reactive oxygen species (ROS) which is a key agent of not only therapeutic effects but also radiation-mediated damage. Shimizu further teaches that endogenous and exogenous antioxidants can prevent cellular damage by reacting with oxidizing free radicals and quenching ROS activity. Shimizu poses that since CoQ10 is a redox-active quinone derivative and functions in electron transfer in the mitochondrial respiratory chain, it could be used as an antioxidant to reduce ROS during radiation therapy. 
Shimizu teaches a method in which experimental groups of mice received either continuous administration of rCoQ10 added to their diet and one large dose or 3 large doses of rCoQ10 to their diet beginning 9 days before irradiation (at least one week before) and 30 days thereafter (pg. 238, “rCoQ10 preparation” section; addressing claims 2 and 3).  The method further includes the mice undergoing exposure to a single 13-Gy (1300 cGy) dose of radiation delivered at 0.57 Gy/min (57 cGy/min) (pg. 239, irradiation section, first sentence; addressing claims 32- 33). These dosages are well within the rages stated in the instant claims 32 and 33. Thus, one skilled in the art would use radiation therapy as outlined in claims 32 and 33 as they appear to be standard in the use of radiation therapy.
Ultimately, Shimizu teaches that rCoQ10 conferred radioprotection of non-cancerous cells during radiation treatment and that continuous administration of rCoQ10 was more effective than short term administration (pg. 244, conclusion). Shimizu also teaches that supplementation with rCoQ10  showed an improved survival rate compared to mice treated with radiation alone, and demonstrated that rCoQ10 not only protected normal cells from ROS, but also did not interfere with radiation activity against malignant cells (pg 244, Discussion, first full para last 3 sentences, and last para; see fig 4b; addressing claims 42-43). Although this method uses the reduced form of CoQ10, in the human body, Coenzyme Q10 molecules convert back and forth from the oxidized form to the reduced form and back again numerous times, taking on and giving off electrons according to what the body's chemistry needs (as evident in Pharma Nord article).
It is obvious to use the teachings of Shimizu in the method of Narain. As Narain teaches that radiation can be included as an additional therapeutic agent in a treatment regimen. Shimizu demonstrates that continuous treatment with CoQ10 confers radioprotection of non-cancerous cells by reducing ROS-mediated apoptosis when administered prior to radiation treatment, thereby mitigating negative radiation effects while also allowing effective treatment of cancerous cells. Thus, it is obvious for one skilled to in the art to use a method providing a treatment with continuous infusion of a CoQ10 compound for a period of time before radiation treatment. One skilled in the art would have been motivated to administer the CoQ10 compound as early as possible and continuously before radiation in order to allow accumulation of CoQ10 to occur in the cells and to increase effectiveness of the treatment and reduce negative effects of radiation treatment.
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Narain et al (WO 2017/087576) in view of Shimizu et al (Advance in Radiation Oncology, January 23, 2019) as evidenced by Pharma Nord (Nov 12, 2018) as applied to claims 1-5, 7, 9, 13, 18, 21-23, 26, 28, 32-35, 37-38, 41-43 in further view of Michalczyk et al (US 2021/0077800).
Narain in view of Shimizu, as evidenced by Pharma Nord renders obvious a method of treating glioma comprising administration of CoQ10 by continuous intravenous infusion and radiation therapy, wherein the CoQ10 is administered at least 24 hours before the radiation therapy is initiated.
Narain  in view of Shimizu does not teach to the use of alternating electrical fields as an additional cancer therapy as stated in the instant claim 36.
Michalczyk teaches of a system and a method for treating tumors, especially intracranial tumors that includes a step to expose the tumor to an alternating electric field prior to a step of administration of chemotherapy (pg. 4, col. 1, para. 0052-0056). Michalczyk further teaches that in the treatment of brain tumors the application of chemotherapy can be limited due to the high selectivity of the blood-brain barrier. Due to the slow pace of diffusion for chemotherapeutic drugs, it is necessary to sustain a prolonged high concentration of the drug in the blood plasma in order to attain a high therapeutic drug concentration within the area of the cancer, which often results in a very high systemic toxicity (pg. 1, col. 2, para 0013). 
Michalczyk teaches that the mechanism of action of alternating electric field therapy is similar to the mechanism of the chemotherapy, which is the inhibition of the cell cycle and induction of genetically programmed mechanisms of cell death in cancer cells (pg. 5, col. 1, para 0068). Additionally, Michalczyk states that the anti-cancer action of the alternating electric field can be enhanced by more effective application of chemotherapy due to the temporary disruption the blood-brain barrier to allow for a more efficient penetration of chemotherapeutic to the brain tissue (pg. 10, col. 1, para 0133)
It is obvious to use the teachings of Michalczyk in the method of Narain as Narain teaches to the use of additional anticancer agents including chemotherapy in a treatment regimen. Narain teaches of the deficiencies of using chemotherapy and the often reoccurrence of tumors after treatment with chemotherapy (pg. 1, lines 9-24). In view of Michalczyk a person skilled in the art would have with reasonable expectation of success to use/ incorporate the use of alternating electrical fields in the treatment of a CNS tumor (including a glioma). One skilled in the art could reasonably conclude that alternating electrical fields could be an alternative to chemotherapy alone, elicit a synergistic effect when administered in tandem with chemotherapy, and also have the potential to effectively aid in the delivery of other types of drugs/compounds across the blood brain barrier (i.e. aid in delivery of the CoQ10 compound).
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.

Claims 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Narain et al (WO 2017/087576) in view of Shimizu et al (Advance in Radiation Oncology, January 23, 2019) as evidenced by Pharma Nord (Nov 12, 2018) as applied to claims 1-5, 7, 9, 13, 18, 21-23, 26, 28, 32-35, 37-38, 41-43, in further view of Narain et al (US11028446).
Narain (‘576) in view of Shimizu, as evidenced by Pharma Nord renders obvious a method of treating glioma comprising administration of CoQ10 by continuous intravenous infusion and radiation therapy, wherein the CoQ10 is administered at least 24 hours before the radiation therapy is initiated. 
Narain (‘576) in view of Shimizu does not teach a method in which a subject has not undergone treatment with and anticancer agent or radiation as outlined in claims 10-12. Narain (‘576) also does not teach the treatment of a glioblastoma that is a gliosarcoma as stated in claim 8.
Narain (‘466) teaches a method for treating or preventing oncological disorders using CoQ10, of which the oncological disorders can include brain tumors such as astrocytoma and glioblastoma (col 8, L 30-43) as well as various types of cancers including sarcomas (col 29, lines 37-56; addressing claim 8). Narain (‘466) also teaches similarly to Narain (‘576) that the CoQ10 composition may be administered in various ways including by continuous intravenous infusion (col 38, lines 24-37) and that additional anticancer therapies and agents can be applied prior to, during and after CoQ10 treatment.
The statement that CoQ10 can be used as a cancer preventative implies that administration of CoQ10 can be before any other anticancer treatments as well as a stand-alone treatment/preventative for cancer. Additionally, Narain (‘466) does not teach that the subject has been treated with an anticancer agent (as recited in claim 10). One skilled in the art would with reasonable expectation of success administer CoQ10 before any other cancer treatment and would be motivated to do so as CoQ10 could be a preventative cancer treatment, a cancer treatment by itself, or in combination with other anticancer treatments.
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 9-10, 12, 32-35, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, and 14-15 of U.S. Patent No. 11,028,446 in view of in view of Shimizu et al (Advance in Radiation Oncology, January 23, 2019).
Patent No. 11,028,446 discloses a method of treating an oncological disorder (including brain cancer and astrocytoma) comprising administering Coenzyme Q10 intravenously. The method can further comprise a treatment regimen that can include an additional therapeutic agent such as, surgery, radiation, antibody therapy, and chemotherapy. The additional therapeutic agent can be administered concurrently, prior to, or after administration of CoQ10.
While Patent No. 11,028,446 does teach that the treatment regimen can further include radiation in combination with CoQ10 it does not explicitly teach a treatment regimen whereby the administration of CoQ10 must be before radiation treatment. However, Shimizu teaches that rCoQ10 confers radioprotection of cells during radiation treatment and that continuous administration of rCoQ10 is more effective than short term administration.
 It is obvious to use the teachings of Shimizu in the method of Patent No. 11,028,446. As Shimizu demonstrates that continuous treatment with rCoQ10 reduces morbidities caused by radiation therapy while also allowing effective treatment of cancerous cells. Thus, one skilled in the art would have been motivated to use continuous infusion of a CoQ10 compound for a period of time before radiation treatment to allow accumulation of CoQ10 to occur in the cells and to increase effectiveness of the treatment and reduce negative effects of radiation treatment.
A person with ordinary skill in the art would have applied the methods of Patent No. 11,028,446 with the teachings of Shimizu and arrived to the instantly claimed invention.
Claims 1-5, 7, 13, 18, 21-23, 28, 32-35, 37-38, 42-43  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 12-13, 20-25, 30, 32-35, 43-44, and 47 of co-pending application 17/572,092 view of Shimizu et al (Advance in Radiation Oncology, January 23, 2019).
	The teachings of application 17/572,092 discloses a method of treating a glioma in a subject, wherein the subject has failed treatment for the glioma with temozolomide (TMZ). The method comprises administering a composition comprising a CoQ10 compound to a subject in need thereof. Although the claims at issue are not identical, application 17/572,092 discloses a method that can further comprise of the administration of additional therapies, treat gliomas of various stages and grades, as well as provides dosage regimens that are comparable to the instant application. However, application 17/572,092 does not explicitly state the administration of radiation after CoQ10 treatment. Additionally, the claims are directed to patients that have previously failed treatment with anticancer agents prior to CoQ10. 
However, as previously stated Shimizu teaches that rCoQ10 confers radioprotection of cells during radiation treatment and that continuous administration of rCoQ10 is more effective than short term administration. Additionally, Shimizu initiated treatment on subjects that were not previously treated with any other anticancer therapies as well as continued treatment after radiation. Thereby demonstrating that CoQ10 treatment can occur before and after other anticancer therapies are administered and still remain effective. A person of ordinary skill in the art would have therefore been motivated to modify the method disclosed by application 17/572,092 with the teachings of Shimizu.

Conclusion
No claim allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jimenez et al (WO 2012/138765)
Marriage, Barbara et al (2003). Journal of the American Dietetic Association. 103. 1029-38.
Jain KK (2018). Front. Oncol. 8:419.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYSHONDA PATRICE LEWIS whose telephone number is (571)272-1840. The examiner can normally be reached M-Th 8AM-5PM Every other Fri 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571) 272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYSHONDA PATRICE LEWIS/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651